Name: Commission Regulation (EEC) No 1530/91 of 5 June 1991 abolishing the countervailing charge on tomatoes originating in Israel
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 142/36 Official Journal of the European Communities 6 . 6 . 91 COMMISSION REGULATION (EEC) No 1530/91 of 5 June 1991 abolishing the countervailing charge on tomatoes originating in Israel THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 3920/90 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 1372/91 ('), introduced a countervailing charge on tomatoes origina ­ ting in Israel ; Whereas for these products originating in Israel there were no prices for six consecutive working days ; whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the counter ­ vailing charge on imports of tomatoes originating in Israel can be abolished, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1372/91 is hereby repealed. Article 2 This Regulation shall enter into force on 6 June 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20. 5 . 1972, p . 1 . 0 OJ No L 375, 31 . 12. 1990, p. 17. 0 OJ No L 130, 25. 5. 1991 , p. 51 .